Citation Nr: 9930642	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  97-29 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition.

2.  Entitlement to service connection for a bilateral 
shoulder condition.

3.  Entitlement to service connection for a right arm injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1941 to January 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of March 1996 and June 1997 rating decisions from 
the Los Angeles, California, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied entitlement to 
service connection for a bilateral knee condition, a 
bilateral shoulder condition, and a right arm injury.



FINDINGS OF FACT

1.  Competent medical evidence of a nexus between the 
veteran's current bilateral knee condition and an incident of 
service has not been presented.

2.  Competent medical evidence of a nexus between the 
veteran's current bilateral shoulder condition and an 
incident of service has not been presented.

3.  Competent medical evidence of a nexus between the 
veteran's right arm injury and an incident of service has not 
been presented.




CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
bilateral knee condition is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The claim of entitlement to service connection for a 
bilateral shoulder condition is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

3.  The claim of entitlement to service connection for a 
right arm injury is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Relevant service medical records reflect the veteran suffered 
a severe contusion to his right wrist in June 1941 when he 
dodged a horse.  The records also reflect that the veteran 
was hospitalized for seven days for a fractured left foot in 
January 1943 and suffered a gunshot wound to the left hand in 
January 1945.  Upon physical examination dated in January 
1946, the veteran's systems were clinically evaluated as 
normal with the exception of a scar on the left hand.  The 
records are silent for complaints, treatment, or diagnoses 
relevant to the knees, shoulders, and right arm.  

A VA clinical record dated in July 1961 reflects a complaint 
of boils and pimples on the knees.  A diagnosis of cellulitis 
with furuncles on the right knee was noted.  The examiner 
noted slight swelling and pain in the medial aspect of the 
kneecap, but also noted that the joint seemed intact without 
inflammation.

A December 1971 clinical record reflects the veteran was 
involved in a car accident two months earlier which resulted 
in an injury to his left knee.

A May 1972 VA clinical record reflects a notation that the 
veteran sustained an injury to the left knee in October 1971.

Upon VA examination dated in May 1978, the examiner noted no 
complaints or diagnoses relevant to the knees, shoulders, or 
right arm.  

Upon VA examination dated in May 1979, the examiner noted no 
complaints or diagnoses relevant to the knees, shoulders, or 
right arm.  The veteran reported injuring his left ankle 
while skiing during active service and being hospitalized for 
three days.  Upon physical examination, the examiner noted 
active range of motion of all upper and lower extremity 
joints was within normal limits.  

Upon VA examination dated in December 1980, the examiner 
noted no complaints or diagnoses relevant to the knees, 
shoulders, or right arm.  

At his October 1988 RO hearing, the veteran did not report 
any complaints relevant to the knees, shoulders, or right 
arm.

Upon VA examination dated in November 1988, no complaints or 
diagnoses relevant to the knees, shoulders, or right arm were 
noted.  

A VA clinical record dated in November 1989 reflects a 
complaint of left knee pain.  Examination revealed full range 
of motion.  

At his May 1990 RO hearing, the veteran testified that he had 
to leave his job as a painter and as an auto mechanic because 
of his left ankle problem.  (Transcript, pages 4, 6).  The 
veteran did not report any complaints relevant to the knees, 
shoulders, or right arm.

Upon VA examination dated in August 1990, the examiner noted 
no complaints or diagnoses relevant to the knees, shoulders, 
or right arm.  

An August 1992 letter form the Veterans Service Commission 
reflects that the veteran was involved in a car accident six 
weeks earlier and was in a nursing home until he could regain 
his cognitive skills and be admitted to a rehabilitation 
center.  

A December 1992 VA outpatient treatment record reflects 
complaints of pain in both knees.  The veteran reported 
injuring both legs during service and stated he had a plastic 
knee.

A VA discharge summary dated in February 1993 reflects a 
normal left shoulder and one centimeter subluxation palpable 
in the right shoulder.  It was noted that the veteran was 
status post right upper extremity fracture with surgical 
placement of a humeral head prosthesis.  The left knee was 
noted as unstable with some recurvatum noted when stressed.  
Severe degenerative joint disease in the left knee was noted.  
Range of motion of the right shoulder and elbow were noted as 
decreased and the veteran was unable to make a fist on the 
right.  It was also noted that the veteran was unwilling to 
divulge the cause of his right elbow and shoulder dysfunction 
and the cause of the contractures.  

Upon VA examination of the joints dated in September 1993, 
the veteran reported that he fractured his right shoulder 
during his active service when the truck he was riding in hit 
a land mine and turned over.  The veteran complained of 
constant pain since surgery in 1945.  Upon physical 
examination, the examiner noted atrophy of the shoulder 
muscles and marked subluxation with pain.  Only passive 
movement with range of motion was noted.  Diagnoses of an old 
left arm fracture, severe pronation deformity left more than 
right; subtalar joint and diffuse of orthosis of the feet; 
old right humerus fracture, status post humeral prosthesis, 
marked subluxation with pain probably brachial plexus injury; 
and right hand contracture with degenerative joint disease 
shown on x-ray were noted.  

A January 1995 VA clinical record reflects a complaint of 
pain and decreased range of motion in the right shoulder and 
arm area.  Tenderness to palpation in the biceps area as well 
as decreased range of motion was noted.  No pain was noted 
with passive range of motion of the arm.  

An x-ray report of the right shoulder dated in January 1995 
reflects impressions of inflammation of the right shoulder 
joint with inferior subluxation of the humeral metallic 
prosthesis, loosening of the prosthesis was not noted; an old 
healed left clavicular fracture; deformed right shoulder 
joint; and degenerative joint disease of the thoracic spine.

A February 1995 VA clinical record reflects complaints of 
pain in the right shoulder and upper arm.  A VA clinical 
record dated in March 1995 reflects, in pertinent part, that 
the veteran complained of loss of right arm function.  
Severely decreased range of motion in the right shoulder was 
noted.  Pseudo subluxation of the humeral head was also 
noted.  

Upon VA examination of the joints dated in May 1995, the 
examiner noted minimal function of the right upper extremity.  
The examiner noted no swelling in the right shoulder.  Ulnar 
deviation of the right wrist was noted.  Diagnoses of right 
shoulder partial rotation, no abduction, no adduction, 
flexion to 10 degrees, and extension to 10 degrees; 5 degrees 
flexion of the right hand/wrist, 5 degrees extension, and 
ulnar deviation and fasciculations were noted.  Right radial 
and ulnar nerve damage was also noted.  

A July 1997 VA clinical record reflects a complaint of 
excruciating pain in the shoulders and knees.  It was noted 
that the veteran was not cooperative and refused x-ray.  It 
was further noted the veteran desired documentation regarding 
his physical condition for service connection.  The veteran 
did not desire medication, injections, or surgery, and was 
not taking any pain medication.  Upon examination, the knees 
were noted to have full range of motion and no crepitus.  
Both knees were noted as normal.  The right upper extremity 
had no active range of motion and an atrophic hand. 

At his November 1997 RO hearing, the veteran testified that 
he had a skiing accident during service and was in a coma for 
many months.  The veteran stated the doctor told him that 
both of his legs were badly injured.  He recalled a big cast 
on his leg and his right arm being strapped to his chest.  
The veteran stated that he could not use his fingers and his 
right arm was dormant.  (Transcript, page 2).  The veteran 
testified that he had pain in his knees all the time and the 
bone protruded out of his right knee.  (Transcript, page 4).  
The veteran stated that his right arm was plastic and that 
his left leg was plastic and metal.  He also reported 
constant pain and swelling.  (Transcript, page 9).  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1999).  

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v.  Brown, 7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that there is a duty to assist a veteran in the 
completion of his application for benefits under 38 U.S.C.A. 
§  5103(a) (West 1991), depending on the particular facts in 
each case.  Beausoleil v. Brown, 
8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  The facts and circumstances of this case are such 
that no further action is warranted.

Analysis

Following a thorough review of the evidence of record, the 
Board concludes that service connection for a bilateral knee 
condition, a bilateral shoulder condition, and a right arm 
injury is not warranted.

The veteran's service medical records are silent for any 
treatment, complaints, or diagnoses relevant to the knees, 
shoulders, or right arm.  The Board notes that the veteran's 
most recent hearing testimony regarding a skiing accident 
during service, which resulted in a coma for many months, leg 
injuries, and injury to his right shoulder, is inconsistent 
with his earlier hearing testimony and VA physical 
examinations in which he reported injuring his ankle in a 
skiing accident and being hospitalized for three days.  The 
veteran's most recent testimony regarding the loss of the use 
of his right arm as a result of the skiing accident is also 
inconsistent with his earlier hearing testimony reflecting 
prior employment as a painter and an auto mechanic.  
Additionally, the veteran's prior hearing testimony is silent 
for any reference to problems with the knees, shoulders, or 
right arm. 

Finally, the record in this action is further silent for 
competent medical evidence of a nexus between the veteran's 
bilateral knee condition, bilateral shoulder condition, and 
right arm injury and any incident of service.  The claim for 
service connection for a bilateral knee condition, bilateral 
shoulder condition, and right arm condition is supported 
solely by the contentions of the veteran.  However, the Court 
has made it clear that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
regarding specialized medical knowledge, skill, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1994).  Consequently, the veteran's lay assertion that his 
current bilateral knee condition, bilateral shoulder 
condition, and right arm injury were caused by an incident of 
service is neither competent nor probative of the issue in 
question.  While the veteran is competent to testify 
regarding the events that are alleged to have occurred during 
his active service, he is not competent to diagnose the 
etiology of his own knee condition, shoulder condition and 
right arm injury.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Fluker v. Brown, 5 Vet. 
App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 
(1993); Cox v. Brown, 5 Vet. App. 93-95 (1993); and Clarkson 
v. Brown, 4 Vet. App. 565, 657 (1993).

In the absence of competent medical evidence of a nexus 
between the veteran's bilateral knee condition, bilateral 
shoulder condition, and right arm injury and an incident of 
service, the veteran's claims are not well grounded and must 
be denied.

The Board further notes that in an April 1999 written 
argument, the veteran's representative maintained that if the 
Board found the veteran's claims were not well grounded, a 
remand was required under the substantive provisions of the 
Veterans Benefits Administration Manual M21-1 requiring that 
full development of all claims be undertaken.  However, the 
Court has observed that the decision by the United States 
Court of Appeals for the Federal Circuit in Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997) makes it clear that the 
statutory duty to assist does not attach until a well-
grounded claim has been submitted.  See Carbino v. Gober, 10 
Vet. App. 507 (1997).  The Board is required to follow the 
precedent opinions of the Court.  38 U.S.C.A. § 7269 (West 
1991); see also Tobler v. Derwinski, 2 Vet. App. 8, 14 
(1991).  Subsequent to the revisions to the M21-1 manual, in 
Meyer v. Brown, 9 Vet. App. 425 (1996), the Court held that 
the Board is not required to remand a claim for additional 
development, in accordance with 38 C.F.R. § 19.9 (1999), 
prior to determining that the claim is not well-grounded.  
The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of the duty to assist in connection 
with the well-grounded claim determination are quite clear.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1999).  Therefore, the Board has determined that in 
the absence of a well-grounded claim, VA has no duty to 
assist the veteran in developing his case and a remand is not 
warranted.   Morton v. Brown, 12 Vet. App. 477 (1999).



ORDER

Service connection for a bilateral knee condition is denied.

Service connection for a bilateral shoulder condition is 
denied.

Service connection for a right arm injury is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 


